Citation Nr: 1803689	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disorder.  

2.  Entitlement to service connection for a left hip disorder. 

3.  Entitlement to service connection for a bilateral lower extremity nerve disorder, claimed as neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepson, D.T. 


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1996 to November 1996 and also additional National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A videoconference hearing before the undersigned Veterans Law Judge was held in January 2016.  A transcript of the hearing has been associated with the claims file.  

In May 2016, the Board remanded the Veteran's claims for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case with regard to the claims for service connection.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's lumbar spine degenerative disc disease is etiologically related to active service.

2.  A diagnosed left hip disability has not been shown during the course of the appeal.

3.  Resolving reasonable doubt in his favor, the Veteran's lumbosacral radiculopathy is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The requirements for establishing service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for lumbosacral  radiculopathy are met.  38 U.S.C.S. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice most recently in June 2016. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

III.  Factual Background 

In addressing the appeals of entitlement to service connection for lumbar spine degenerative disc disorder, left hip disorder, and bilateral lower extremity nerve disorder, claimed as neuropathy, the Board presents the factual history for the disorders in one discussion.

On a February 1996 Report of Medical History for enlistment, the Veteran did not report any recurrent back pain or injury, or arthritis. 

On a February 1996 Report of Medical Examination for enlistment, spine and other musculoskeletal and lower extremities were normal. 

On a September 2000 Report of Medical History, the Veteran reported that he was in good health.  The Veteran did not report any recurrent back pain or any injury, or arthritis.  

On a July 2001 service treatment record, the Veteran was in a motor vehicle accident and the vehicle turned over three times and landed on the passenger side.  The Veteran was treated for an abrasion on his right forearm, mostly the extensor surface with glass and asphalt.  X-rays reported a normal cervical spine and some foreign body debris in his right forearm.  The Veteran's right arm wound was cleaned, dressing was applied, and he was given antibiotics for the pain. 

On a July 2001 service treatment record, the Veteran was seen for a follow-up appointment for his right arm.  The Veteran's right arm dressing was changed and he received a profile for no use of the right arm, no push up or firing weapons until July 25, 2001.  

On a July 2001 Statement of Medical Examination and Duty Status, it was reported that the Veteran was involved in a motor vehicle accident on July 6, 2001, with the nature and extent of injury shown as "injury right arm" and it was noted that the right arm injury may result in a "temporary" disability.  

On a February 2003 Report of Investigation and Line of Duty and Misconduct Status report, it was noted that the Veteran was involved in a motor vehicle accident on July 6, 2001 during a period of active duty for training.  The report also noted that the medical diagnosis was "abrasions and contusions to right arm."  The report concluded that the Veteran did not have any pre-existing injuries and that the right arm was injured in the line of duty.  

In an October 2005 letter to Dr. K.C., Dr. T.S. reported that the Veteran dated his problems to about a year ago and that the Veteran experienced pain in his right lower back going down his right leg.  Dr. T.S. noted that the Veteran's MRI scan showed "a fairly large disk herniation explaining his symptoms."  

On an October 2005 Gulf Coast Outpatient Surgical Center Operative Procedure report, Dr. T.S. diagnosed the Veteran with right radiculopathy.  Dr. T.S. reported that the Veteran experienced pain going to the right hip and leg.  

On an October 2005 Gulf Coast Outpatient Surgical Center treatment note, the physician reported that the Veteran underwent back surgery.  The Veteran indicated that he had a slight improvement for around six months after surgery but then it got worse without any specific injury.  

In a November 2005 letter to Dr. K.C., Dr. T.S. reported that the Veteran was three weeks post-operation for lumbar microdiskectomy and that he was doing much better.  The Veteran indicated that he had shooting pain down his right leg in certain positions.  

In a November 2005 letter to Dr. K.C., Dr. T.S. reported that the Veteran indicated that he had almost no pain in his back and that his right leg was wonderful.  Dr. T.S. indicated that the Veteran had been out on his four-wheeler and that he also went out on a work site where he toted some lumbar, and that he has been on a horse roping some cows.  Dr. T.S. noted that the Veteran had wonderful results from surgery.  

In a November 2005 letter, Dr. T.S. reported that the Veteran did not have back pain and his right leg was wonderful following back surgery.  

On a March 2009 Northlake Interventional Pain Management History and Physical examination report, the Veteran complained of low back pain and left leg pain.  Dr. L.H. diagnosed the Veteran with disc herniation, foraminal stenosis, degenerative disc disease, and lumbar sacral radiculopathy.   

In a June 2009 letter to Dr. T.S., Dr. L.H. reported that he reviewed all of the Veteran's records, the 2003 Report of Investigation, Summary Statement of Investigation, and Statement of Medical Examination and Duty Status by T.W.S.  Dr. L.H. indicated that considering the Veteran's young age, the fact that no pre-existing back or leg problems existed prior to the motor vehicle accident and the fact that the Veteran needed back surgery a few years after the motor vehicle accident, it seems highly probable that the Veteran's present condition is related to the Veteran's 2001 motor vehicle accident that occurred while he was on active duty.

At an October 2010 VA Joints examination, the Veteran reported that his current back disability restricted him from lifting over ten pounds, and at times bending and twisting at the waist.  The Veteran reported that he experienced intermittent back pain since 2001 and it became chronic after his visit to Dr. K. C. and that his condition has gradually worsened over time.  The Veteran noted chronic pain, 6/10, and flare-ups occurring four times a day and lasting two hours.  The Veteran indicated that he experienced radicular pain going down both legs and a sharp 8/10 intensity of pain, on the right to the big toe and leg left radicular pain going down the leg, that is dull, 5-6/10, that radiates posterior to the left popliteal area that flares up with his back pain and which is sharp, 8/10.  The Veteran noted that he experience chronic tingling and numbness since 2006.  

The Veteran also reported that he started having hip pain intermittently since 2005 without any specific injury, right hip equals left hip in intensity.  The Veteran reported some stiffness in his hip and weakness.  The Veteran noted that his hip would flare up with an achy 5/10 pain, occurring every day, and last 30 minutes, which was brought on by a change in weather, especially cold and wet, by standing over 20 minutes or walking over 15 minutes or driving more than 30 minutes and any kind of running.  The examiner reported that lumbar radiculopathy refers to a root dysfunction of the lumbar spine and that lumbar radiculopathy is the most common radiculopathy affecting the lumbosacral spine.  

The examiner diagnosed the Veteran with mild to moderate degenerative disc disease of the lumbar spine.  The examiner indicated that there was no competent evidence to suggest an onset of low back pain, hip pain, or neuropathy of the bilateral lower extremities that occurred in relation to the Veteran's July 2001 motor vehicle accident.  The examiner opined that the lack of chronicity of care from the moment of injury after the motor vehicle accident and the first visit that is noted to be in the Veteran's claims file is 2005, when it was reported that he had pain just of one year's duration.  The examiner further explained that the motor vehicle accident was less likely as not the direct and proximal cause of the Veteran's degenerative changes noted on x-ray in 2004.  The examiner noted that the degenerative changes were more likely than not related to genetics, body habitus, and the Veteran's lifestyle of riding four wheelers, roping cows, and falling off horses.  The examiner opined that in regards to the Veteran's bilateral hip condition, there was not enough information to support a diagnosis of a bilateral hip condition.  The examiner noted that the Veteran's in-service motor vehicle accident did not cause or aggravate the Veteran's ongoing hip condition.  

On a December 2013 Garden Park Medical Center Visit Note, the Veteran reported that he had back surgery in 2005 and that he had no significant problems until about three weeks ago.  The Veteran indicated that he experienced tingling, pain in right lower back going down posterior right foot which increased in severity with sitting and laying down.  

On a December 2013 Garden Park Medical Center Operative Report, the Veteran underwent lumbar microdiskectomy and foraminotomy for recurrent abnormalities.  The examiner diagnosed the Veteran with recurrent disk and bony abnormalities with right radiculopathy.  

In a December 2013 letter, Dr. A.L. reported that she treated the Veteran for low back pain that radiated down the right leg in her chiropractic office on March 12, 2002, May 8, 2002, May 10, 2002, and May 15, 2002.  Dr. A.L. indicated that she has since closed the medical office and all medical records were destroyed.  

On a January 2016 Garden Park Medical Center Visit Note, the Veteran was reported to be three weeks post-operative from lumbar discectomy and he noted that he was able to ambulate without difficulty and has been able to resume most daily activities.  

At a January 2016 Board Videoconference hearing, the Veteran testified that while on active duty, he was on his way to Camp Robinson for sniper training when he was involved in a motor vehicle accident.  The motor vehicle flipped over several times and was totaled.  The Veteran noted that he was treated for his injuries.  The Veteran reported that he started to experience low back pain that increased in severity.  The Veteran indicated that he had treatment at a chiropractor, and two back surgeries.  The Veteran noted that he had difficulty traveling, walking and sitting for long periods of time.  The Veteran's stepson stated that he had to assist the Veteran in getting up and out of bed, along with work on the farm.   

In a February 2016 letter, Dr. K.C. reported that he has been treating the Veteran for chronic low back pain intermittently since 2004.  Dr. K.C. indicated that the Veteran has been consistently treated for lower back pain over the last year.  Dr. K.C. noted that the Veteran continued to have intermittent lower back pain that was aggravated by certain activities like sitting for a prolonged time and weight lifting.  Dr. K.C. reported that the Veteran has progressive degenerative disc disease that is worse at the L5/S1 level, an area that has herniated two different times and required back surgery twice.  Dr. K.C. opined that the Veteran's lower back pain is directly related to his motor vehicle accident in 2001 based on a review of the records provided from the accident.  Dr. K.C. noted that he agreed with Dr. T.S.'s 2009 letter concerning his professional opinion about the cause of the Veteran's lower back injuries being directly related to the accident.  Dr. K.C. diagnosed the Veteran with lumbago and lumbar disc degeneration from an injury to the lower back sustained in 2001.  

In an August 2016 VA addendum opinion, the examiner opined that the Veteran's lumbar spine degenerative disc disease, left hip disorder and neuropathy of the bilateral lower extremities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that there was no competent evidence to suggest an onset of low back pain, hip pain or neuropathy of the bilateral lower extremities that occurred in relation to the Veteran's motor vehicle accident in July 2001.  

The examiner explained that the Veteran's herniated disc condition at the L5-S1 was one of the most common types of lumbosacral conditions causing back pain with radiation in the lower legs.  The examiner indicated that review of the medical literature does not provide competent evidence of a medical nexus between the Veteran's isolated motor vehicle accident on July 6, 2001 and his subsequent development of a "fairly large herniated disk" noted in 2005 and that the presence of a "fairly large herniated disk" would have caused low back pain symptoms.  The examiner noted that Dr. T.S. stated that the herniated disk was in fact the cause of the Veteran's back pain and lower extremity neuropathy.  The examiner reported that the in-service medical treatment records did not reflect any complaints related to back pain or injury.  The examiner noted that an investigation and Line of Duty statement was subsequently performed approximately two years later in February 2003 and the report concluded that the medical diagnosis was "abrasion and contusions to right arm" and that this condition was in the line of duty.  The examiner indicated that Dr. T.S., Dr. L.H, and Dr. K.C. each gave cursory statements without supporting reasons that the Veteran's back pain and other conditions were caused by his motor vehicle accident in July 2001.  The examiner noted that neither the medical literature nor the Veteran's STRs and currently available medical records provide a competent medical nexus between any of the Veteran's current medical conditions in question and his motor vehicle accident in July 2001.  

IV.  Lumbar Spine Degenerative Disk Disorder

The Veteran is seeking service connection for a low back disorder.  At the Board videoconference hearing in January 2016, the Veteran stated that his low back disorder had its onset during his military service as a result of a motor vehicle accident, or is the result of being in tanks during service.

As it pertains to a current disability, the Veteran was diagnosed with mild to moderate degenerative disc disease by the 2010 VA examiner.  The Veteran reports continued back pain and has had two back surgeries throughout the duration of the appeal.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.  

As it pertains to an in-service event or injury, service treatment records indicate a motion vehicle accident in July 2001, to which the Veteran has linked his low back disability.  The Veteran reports that his recurrent back pain stems from this event.  Alternatively, he claims that his back pain is the result of being in tanks during service.  As such, the Board finds that the Veteran has established an in-service event or injury for service connection purposes.  Therefore, an in-service event, injury or disease has been shown.  Thus, the dispositive issue is the presence of a causal nexus between the in-service injury/event and the current disability.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's lumbar spine degenerative disc disease is related to service.  

Service treatment records show that the February 1996 entrance exam report indicates the Veteran denied having recurrent back pain.  Physical examination of the spine was normal.  On the September 2000 report of medical history, the Veteran reported that he was in good health and he did not report any recurrent back pain or injury or arthritis.  July 2001 service treatment records notes that the Veteran was in a motor vehicle accident and the vehicle turned over three times and landed on the passenger side.  The Veteran was treated for an abrasion on his right forearm, mostly the extensor surface with glass and asphalt.  X-rays reported a normal cervical spine and some foreign body debris in his right forearm.  On a February 2003 Report of Investigation and Line of Duty and Misconduct Status report, it was noted that the Veteran was involved in a motor vehicle accident on July 6, 2001 and that the medical diagnosis was "abrasions and contusions to right arm."  The report concluded that the Veteran did not have any pre-existing injuries and that the right arm was injured in the line of duty.  The Veteran separated from active duty service in February 2002.  

There is competent and credible evidence that weighs in favor of the claim for service connection.  Private treatment records from Dr. A.L. reported that she treated the Veteran for low back pain that radiated down the right leg in her chiropractic office on March 12, 2002, May 8, 2002, May 10, 2002, and May 15, 2002.  The Veteran's treating physician, Dr. L.H., in a June 2009 letter, reported that he reviewed all of the Veteran's records, the 2003 Report of Investigation, Summary Statement of Investigation, and Statement of Medical Examination and Duty Status by T.W.S., and that based on this information, and considering the Veteran's young age, the fact that no pre-existing back or leg problems existed prior to the motor vehicle accident and the fact that the Veteran needed back surgery a few years after the motor vehicle accident, it seems highly probable that the Veteran's present condition is related to the Veteran's 2001 motor vehicle accident that occurred while he was on active duty.  In a February 2016 letter, Dr. K.C. reported that the Veteran's lower back pain was directly related to his motor vehicle accident in 2001 based on a review of the records provided from the accident.

The Board finds these opinions adequate for adjudicative purposes and highly probative.  Review of the treatment medical records in evidence indicates that Drs. L.H., T.S., and K.C. were in regular contact regarding the Veteran's on-going spinal radiological and surgical examinations.  As a result, the record reflects that Drs. L.H., K.C., and T.S. have intimate knowledge of the Veteran's spinal disabilities, both from personal examination, as well as the examinations and surgeries, conducted by colleagues. 

The Board finds that the Veteran's statements regarding the back symptoms since service to be competent and credible.  The Veteran's statements are consistent and are supported by other evidence of record including the service treatment records and the private medical records from Drs. L.H., T.S., and K.C..  The Board finds that the Veteran's competent and credible lay statements document continuous symptoms of back pain since separation from active service until the current time.  
There is competent and credible evidence that weighs against the claim for service connection.  The October 2010 VA examination report indicates that the degenerative changes were more likely than not related to genetics, body habitus, and the Veteran's lifestyle of riding four wheelers, roping cows, and falling off horses.  The examiner opined that the Veteran's low back disability was not related to his active service.  The opinion was based, essentially, on the absence of evidence of medical treatment from separation from active service until 2005 and a private treatment record which noted that the Veteran had reported a history of back pain of one year's duration.  

In an August 2016 addendum opinion, the VA examiner opined that the Veteran's low back disability was less likely than not related to active service.  The rationale was that there was no competence evidence to suggest an onset of low back pain that occurred in relation to the Veteran's motor vehicle accident in July 2001.  

The Board finds that there is competent and credible medical evidence against the claim and competent and credible medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's lumbar spine degenerative disc disease, and the in-service motor vehicle accident.  While the October 2010 and August 2016 VA medical opinions weigh against the claim for service connection, there is competent and credible evidence which weighs in favor of the claim.  In reaching this conclusion, the Board finds that the most probative evidence of record are the private treatment records from Drs. A.L., T.S., K.C., and L.H. and specifically Dr. L.H's June 2009 statement that in his medical opinion, after review of the records provided from the motor vehicle accident, that considering the Veteran's young age, the fact that no pre-existing back or leg problems existed prior to the motor vehicle accident and the fact that the Veteran needed back surgery a few years after the motor vehicle accident, it seems highly probable that the Veteran's present condition is related to the Veteran's 2001 motor vehicle accident that occurred while he was on active duty.  The June 2009 opinion was provided by a medical doctor who has the medical expertise to provide an opinion as to etiology.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's lumbar spine degenerative disc disease is related to service.  

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for lumbar spine degenerative disc disease is granted.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


V.  Left Hip Disorder 

The Veteran is seeking service connection for a left hip disorder.  At the Board videoconference hearing in January 2016, the Veteran testified that his left hip disorder had its onset during his military service as a result of a motor vehicle accident, or is the result of being in tanks during service.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran's service treatment records reveal no diagnosis of a left hip disability and no diagnosis of a left hip disability is apparent in the Veteran's post-service treatment records.

In October 2010 the Veteran was afforded a VA examination in connection with his claim for service connection.  While the examiner noted that the Veteran reported starting having hip pain intermittently since 2005, he ultimately noted that the Veteran did not have a left hip disability.  In fact, aside from those made in connection with treatment for low back pain, the record does not otherwise contain any additional complaints of, or treatment for, a left hip disability. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current diagnosis of a left hip disability, service connection for a left hip disability cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left hip disability is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

VI.  Bilateral Lower Extremity Nerve Disorder

The Veteran is seeking service connection for a bilateral lower extremity nerve disorder, claimed as neuropathy.  At the Board videoconference hearing in January 2016, the Veteran testified that his bilateral lower extremity nerve disorder had its onset during his military service as a result of a motor vehicle accident, or is the result of being in tanks during service.

As it pertains to a current disability, the Veteran was diagnosed with lumbar sacral radiculopathy in March 2009.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.  

As it pertains to an in-service event or injury, again service treatment records indicate a motor vehicle accident July 2001, to which the Veteran has linked his bilateral lower extremity nerve disability.  The Veteran reports that his recurrent bilateral lower extremity nerve disability stems from this event.  As such, the Board finds that the Veteran has established an in-service event or injury for service connection purposes.  Therefore, an in-service event, injury or disease has been shown.  Thus, the dispositive issue is the presence of a causal nexus between the in-service injury and the current disability.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's lumbosacral radiculopathy is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  38 U.S.C. § 5107.  Although there is evidence against the claim, in a letter dated in June 2009, one of the Veteran's private physicians, Dr. L.H., related the Veteran's symptoms of numbness and tingling and diagnosis of lumbar sacral radiculopathy to the Veteran's in-service motor vehicle accident.  Dr. L.H. stated that considering the Veteran's young age, the fact that no pre-existing back or leg problems existed prior to the motor vehicle accident and the fact that the Veteran needed back surgery a few years after the motor vehicle accident, it seems highly probable that the Veteran's present condition is related to the Veteran's 2001 motor vehicle accident that occurred while he was on active duty.  In formulating his opinion, Dr. L.H. reviewed the Veteran's service records, and relied on his own expertise, knowledge, and training.  In addition, Dr. L.H. supported his opinion with a clear and thorough rationale.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for lumbosacral radiculopathy is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for lumbar spine degenerative disc disease is granted.  

Service connection for a left hip disorder is denied.  

Service connection for lumbosacral radiculopathy is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


